Potter, J.,
delivered the opinion of the court.
This is an appeal from the circuit court of Greene county by Mrs. Lillian Croom from a judgment against her on the trial of a claimant’s'issue by that court in two cases which were consolidated and tried together, as they presented the same question of law and fact. The first appearance of the claimant in this case in the circuit court of Greene county contained an application for the removal of the case to George county, as provided in section 4998 of the Code of 1906. In her motion for a change of venue of the cause to George county, the claimant set out that she—
“is now, and was at the time of the issuance of the execution in said cause, a bone.fide resident of the county of George, state of Mississippi, and that the property levied upon in said cause was-at the time of the-levy of said writ, and still is, in said county of George.”
The facts upon which her motion was based were not controverted. Nevertheless the court refused to grant *607the change of venne sought. This was error. The claimant, under the provisions of the above section, had the statutory right to a change of venue to the county where she lived and the property levied upon was situated. The provisions of the statute that the venue of the trial of a claimant’s issue maybe changed on claimant’s application to the county of his residence makes it optional with the claimant as to whether or not the claimant’s issue will be tried in the county from which the execution is issued, or the county in which the property levied on is situated and the claimant lives. The statute is mandatory, and when application is made for a change of venue upon the facts stated in this motion, the claimant is entitled to the change.
For error in refusing the change of venue to George county on claimant’s motion, this cause is reversed and remanded.

Reversed and remanded.